IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MAYO F. GARDNER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1962

ORANGE PARK MEDICAL
CENTER, INC., D/B/A
ORANGE PARK MEDICAL
CENTER, CARYN VORSTER,
RN., AND MICHELLE HALL,
RN,

      Appellees.


_____________________________/

Opinion filed March 19, 2015.

An appeal from the Circuit Court for Clay County.
Dan Wilensky, Judge.

Mayo F. Gardner, pro se, Appellant.

Jenifer S. Worley and William T. Stone, Jr. of Saalfield Shad Stokes Inclan
Stoudemire & Stone, P.A., Jacksonville, for Appellees.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., CLARK, and MARSTILLER, JJ., CONCUR.